Cite as: 575 U. S. ____ (2015)           1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
    JEFFREY WOODS, WARDEN v. CORY DONALD
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

             No. 14–618.   Decided March 30, 2015


  PER CURIAM.
  Federal courts may grant habeas corpus relief if the
underlying state-court decision was “contrary to, or in­
volved an unreasonable application of, clearly established
Federal law, as determined by” this Court. 28 U.S. C.
§2254(d)(1). Here, the Sixth Circuit held that respondent
Cory Donald’s attorney provided per se ineffective assis­
tance of counsel under United States v. Cronic, 466 U.S.
648 (1984), when he was briefly absent during testimony
concerning other defendants. Because no decision from
this Court clearly establishes that Donald is entitled to
relief under Cronic, we reverse.
                             I
  After a day of drinking and smoking marijuana, Cory
Donald and four others—Seante Liggins, Rashad Moore,
Dewayne Saine, and Fawzi Zaya—decided to rob a drug
dealer named Mohammed Makki. Donald, Moore, and
Liggins drove to Makki’s home in Dearborn, Michigan,
wearing black skull caps and coats. Moore and Donald
entered the house, while Liggins waited in the car.
  Michael McGinnis, one of Makki’s drug runners, was in
the house at the time. When Donald and Moore came
through the door, McGinnis raised his hands and dropped
face-down to the floor. He heard a scuffle in the kitchen
and two gunshots as someone said, “ ‘[L]et it go.’ ” Donald
v. Rapelje, 580 Fed. Appx. 277, 279 (CA6 2014). After
that, McGinnnis felt a gun on the back of his head while
someone rifled through his pockets saying, “ ‘[W]hat you
2                    WOODS v. DONALD

                         Per Curiam

got, what you got?’ ” Donald v. Rapelje, 2012 WL 6047130,
*3 (ED Mich., Dec. 5, 2012). He also heard one of the two
men whisper to the other, “ ‘I got shot, I got shot.’ ” 580
Fed. Appx., at 279. After Moore and Donald left, McGin­
nis found Makki slumped against the refrigerator dying.
   About seven minutes after they entered the house,
Moore and Donald returned, guns in hand, to Liggins’ car.
Donald told the others that he had stolen $320 and that
Moore had accidentally shot him during the crime. That
night, Donald checked into a hospital for a gunshot wound
to his foot. Police arrested him about three weeks later.
   The State charged Donald with one count of first-degree
felony murder and two counts of armed robbery. Liggins
and Zaya pleaded guilty, and Donald was tried with Moore
and Saine. His defense theory was that he was present at
the scene of the crime but he did not participate. At trial,
the government sought to admit a chart chronicling phone
calls from the day of the crime among Moore, Saine, and
Zaya. Moore and Saine’s attorneys objected, but Donald’s
attorney declined, saying: “ ‘I don’t have a dog in this race.
It does not affect me at all.’ ” Id., at 280. The court admit­
ted the exhibit and took a short recess.
   When the trial resumed, Donald’s counsel was not in the
courtroom. At first, the judge indicated that he would
wait for the attorney. But he then decided to proceed
because Donald’s counsel had already indicated that the
exhibit and testimony did not apply to his client. About 10
minutes later, the lawyer returned. The judge informed
him that “ ‘up until that point we only were discussing the
telephone chart,’ ” to which the attorney replied, “ ‘[ Y ]es,
your Honor, and as I had indicated on the record, I had no
dog in the race and no interest in that.’ ” Ibid.
   The jury found Donald guilty on all three counts. He
was sentenced to life imprisonment for the felony-murder
count and to concurrent prison terms of 10½ to 20 years
for each of the armed robbery counts. On appeal, Donald
                 Cite as: 575 U. S. ____ (2015)            3

                          Per Curiam

argued that he was entitled to a new trial because his
attorney’s absence during the phone call testimony denied
him his Sixth Amendment right to effective assistance of
counsel. The Michigan Court of Appeals rejected his
claim, and the Michigan Supreme Court denied review.
   The United States District Court for the Eastern Dis­
trict of Michigan granted federal habeas relief, and the
Sixth Circuit affirmed. The Sixth Circuit held that the
Michigan Court of Appeals’ decision was both contrary to
and involved an unreasonable application of this Court’s
decision in Cronic. In the normal course, defendants
claiming ineffective assistance of counsel must satisfy the
familiar framework of Strickland v. Washington, 466 U.S.
668, 687 (1984), which requires a showing that “counsel’s
performance was deficient” and “that the deficient perfor­
mance prejudiced the defense.” And when reviewing an
ineffective-assistance-of-counsel claim, “a court must
indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assis­
tance.” Id., at 689.
   In Cronic, however, we held that courts may presume
that a defendant has suffered unconstitutional prejudice if
he “is denied counsel at a critical stage of his trial.” 466
U.S., at 659. And in Bell v. Cone, 535 U.S. 685, 696
(2002), we characterized a “critical stage” as one that “held
significant consequences for the accused.” According to
the Sixth Circuit, these statements should have compelled
the Michigan court to hold that the phone call testimony
was a “critical stage” and that counsel’s absence consti­
tuted per se ineffective assistance. Without identifying any
decision from this Court directly in point, the Sixth Circuit
concluded that the relevant testimony in this case was
“similar to” our cases applying Cronic. 580 Fed. Appx., at
284.
4                     WOODS v. DONALD

                          Per Curiam

                                 II

                                 A

   Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), 110 Stat. 1214, a federal court may
grant habeas relief only when a state court’s decision on
the merits was “contrary to, or involved an unreasonable
application of, clearly established Federal law, as deter­
mined by” decisions from this Court, or was “based on an
unreasonable determination of the facts.” 28 U.S. C.
§2254(d). Donald does not argue that the state-court
decision in his case was factually erroneous. Instead, he
argues that the decision was both contrary to and involved
an unreasonable application of this Court’s ineffective-
assistance-of-counsel cases.
   AEDPA’s standard is intentionally “ ‘ “difficult to
meet.” ’ ” White v. Woodall, 572 U. S. ___, ___ (2014) (slip
op., at 3) (quoting Metrish v. Lancaster, 569 U. S. ___, ___
(2013) (slip op., at 5)). We have explained that “ ‘clearly
established Federal law’ for purposes of §2254(d)(1) in­
cludes only the holdings, as opposed to the dicta, of this
Court’s decisions.” White, 572 U. S., at ___ (slip op., at 3)
(some internal quotation marks omitted). “And an ‘unrea­
sonable application of ’ those holdings must be objectively
unreasonable, not merely wrong; even clear error will not
suffice.” Id., at ___ (slip op., at 3–4) (same). To satisfy this
high bar, a habeas petitioner is required to “show that the
state court’s ruling on the claim being presented in federal
court was so lacking in justification that there was an
error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement.”
Harrington v. Richter, 562 U.S. 83, 103 (2011).
   Adherence to these principles serves important interests
of federalism and comity. AEDPA’s requirements reflect a
“presumption that state courts know and follow the law.”
Woodford v. Visciotti, 537 U.S. 19, 24 (2002) ( per curiam).
When reviewing state criminal convictions on collateral
                  Cite as: 575 U. S. ____ (2015)            5

                           Per Curiam

review, federal judges are required to afford state courts
due respect by overturning their decisions only when there
could be no reasonable dispute that they were wrong.
Federal habeas review thus exists as “a guard against
extreme malfunctions in the state criminal justice sys­
tems, not a substitute for ordinary error correction
through appeal.” Harrington, supra, at 102–103 (internal
quotation marks omitted). This is especially true for
claims of ineffective assistance of counsel, where AEDPA
review must be “ ‘ “doubly deferential” ’ ” in order to afford
“both the state court and the defense attorney the benefit
of the doubt.” Burt v. Titlow, 571 U. S. ___, ___ (2013)
(slip op., at 1) (quoting Cullen v. Pinholster, 563 U.S. 170,
___ (2011) (slip op., at 17)).
                              B
   The Sixth Circuit should not have affirmed the Cronic­
based grant of habeas relief in this case. The Michigan
Court of Appeals’ decision was not contrary to any clearly
established holding of this Court. We have never ad­
dressed whether the rule announced in Cronic applies to
testimony regarding codefendants’ actions. In Cronic
itself, we rejected the defendant’s claim that his counsel’s
lack of experience and short time for preparation warranted
a presumption of prejudice, not a claim based on coun-
sel’s absence. See 466 U.S., at 663–666. When announc­
ing the rule in Cronic, we cited earlier cases finding
prejudice where “counsel was either totally absent, or
prevented from assisting the accused during a critical
stage of the proceeding.” Id., at 659, n. 25. But none of
those cases dealt with circumstances like those present
here. And Bell did not involve the absence of counsel;
instead, we declined to presume prejudice where a capital
defendant’s counsel “failed to ‘mount some case for life’
after the prosecution introduced evidence in the sentenc­
ing hearing and gave a closing statement.” 535 U.S., at
6                     WOODS v. DONALD

                           Per Curiam

696.
   Because none of our cases confront “the specific question
presented by this case,” the state court’s decision could not
be “contrary to” any holding from this Court. Lopez v.
Smith, 574 U. S. ___, ___ (2014) (per curiam) (slip op., at
5). The most that the Sixth Circuit could muster was that
“[t]he testimony of a government witness is similar to the
trial events that th[is] Court has deemed to be critical
stages.” 580 Fed. Appx., at 284. But that conclusion is
doubly wrong. First, if the circumstances of a case are
only “similar to” our precedents, then the state court’s
decision is not “contrary to” the holdings in those cases.
See, e.g., Carey v. Musladin, 549 U.S. 70, 76–77, and n. 2
(2006). Second, the Sixth Circuit framed the issue at too
high a level of generality. See, e.g., Lopez, supra, at ___
(slip op., at 5). The relevant testimony was not merely
“testimony of a government witness”; it was prosecution
testimony about other defendants. To be sure, the Sixth
Circuit considered the testimony relevant to Donald be­
cause he was being prosecuted on an aiding-and-abetting
theory for felony murder. But Donald’s position was that
he had nothing to do with the planning among his code­
fendants. And none of our holdings address counsel’s
absence during testimony that is irrelevant within the
defendant’s own theory of the case.
   Nor was the state court’s decision an unreasonable
application of our cases. The Sixth Circuit stated “that a
critical stage of trial is a ‘step of a criminal proceeding . . .
that h[olds] significant consequences for the accused.’ ”
580 Fed. Appx., at 284 (quoting Bell, supra, at 696). And
it held that the Michigan Court of Appeals’ decision was
“objectively unreasonable” because the phone call evidence
might have indirectly inculpated Donald in the eyes of the
jury. But that holding is not correct. Just last Term we
warned the Sixth Circuit that “where the ‘ “precise con­
tours” ’ of [a] right remain ‘ “unclear,” ’ state courts enjoy
                  Cite as: 575 U. S. ____ (2015)                  7

                           Per Curiam

‘broad discretion’ in their adjudication of a prisoner’s
claims.” White, 572 U. S., at ___ (slip op., at 9) (quoting
Lockyer v. Andrade, 538 U.S. 63, 76 (2003), in turn quot­
ing Harmelin v. Michigan, 501 U.S. 957, 998 (1991)
(KENNEDY, J., concurring in part and in judgment)).
Within the contours of Cronic, a fairminded jurist could
conclude that a presumption of prejudice is not warranted
by counsel’s short absence during testimony about other
defendants where that testimony was irrelevant to the
defendant’s theory of the case.
   Cronic applies in “circumstances that are so likely to
prejudice the accused that the cost of litigating their effect
in a particular case is unjustified.” 466 U.S., at 658. The
Michigan Court of Appeals’ refusal to apply it to these
circumstances was not the “extreme malfunction” required
for federal habeas relief. Harrington, 562 U.S., at 102.
                             III
   Because we consider this case only in the narrow con­
text of federal habeas review, we “expres[s] no view on the
merits of the underlying Sixth Amendment principle.”
Marshall v. Rodgers, 569 U. S. ___, ___ (2013) ( per curiam)
(slip op., at 7). All that matters here, and all that should
have mattered to the Sixth Circuit, is that we have not
held that Cronic applies to the circumstances presented in
this case. For that reason, federal habeas relief based
upon Cronic is unavailable.
   The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted. The
judgment of the United States Court of Appeals for the
Sixth Circuit is reversed, and the case is remanded for
further proceedings consistent with this opinion.

                                                   It is so ordered.